Exhibit 10.71

CONFIDENTIAL TREATMENT GRANTED. *********** INDICATES OMITTED MATERIAL THAT HAS
BEEN GRANTED CONFIDENTIAL TREATMENT BY THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

A.N.:130339

AMD_00109207.0

AMENDMENT

Date of Amendment: September 11, 2013

AMENDMENT to the Index License Agreement for Funds dated as of March 18, 2000
with MSCI internal reference IXF_00040 (as previously amended, the “Agreement”)
by and between MSCI Inc. (f/k/a Morgan Stanley Capital International Inc.)
(“MSCI”) and BlackRock Institutional Trust Company, N.A. (formerly known as
Barclays Global Investors, N.A.) (“Licensee”). Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Agreement.

 

1. Effective as of the date of this Amendment, Exhibit A of the Agreement is
hereby amended to add the following Index:

 

  •   MSCI All Ireland Capped Index

For the avoidance of doubt, the terms contained in Exhibit B of the Agreement
shall apply to all Funds based on The MSCI All Ireland Capped Index; provided
that in addition to listing and trading the Funds on a U.S. domiciled exchange,
Funds based on the MSCI All Ireland Capped Index also may be listed and traded
on stock or security exchanges domiciled in:

Mexico

Chile

***********

***********

License Fees set forth in the Agreement, as amended, shall apply with respect to
all Funds based on the MSCI All Ireland Capped Index. All listed Funds must be
issued, sold and traded on a public basis in accordance with the applicable
securities law. All other terms and restrictions contained in Exhibit B shall
apply.

 

2. Effective as of the date of this Amendment, Licensee may use the Index
identified in Section 1 above and the Marks solely with respect to the following
exchange traded funds (which shall be deemed to be a “Fund” as such term is used
in the US Agreement):

 

  •   iShares MSCI Ireland Capped ETF

For the avoidance of doubt, the terms and restrictions set forth in Exhibit B of
the Agreement shall apply to the above Fund.

The License Fees set forth in the Agreement, as amended, shall apply with
respect to the above Fund.

 

3. This Amendment is intended to amend and operate in conjunction with the
Agreement and, together, this Amendment and the Agreement constitute the
complete and exclusive statement of the agreement between the parties, and
supersede in full all prior proposals and understandings, oral or written,
relating to the subject matter hereof. To the extent that any terms of this
Amendment conflict with any terms of the Agreement, the terms of this Amendment
shall control. No right or license of any kind is granted to Licensee except as
expressly provided in the Agreement and this Amendment.

 

4. MSCI may terminate this Amendment with respect to the Index identified in
Section 1 above in the event that Licensee does not cause the Fund set forth in
Section 2 above to track such Index within one (1) year of the date of this
Amendment.

 

5. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

6. Effective upon the date when the Fund set forth in Section 2 above ceases to
track the MSCI Ireland Investable Market 25-50 Index and begins to track the
Index identified in Section 1 above, the Amendment dated December 15, 2009
between MSCI and Licensee with MSCI internal reference ADD_01420, shall be
amended to delete all references to (i) the MSCI Ireland Investable Market 25-50
Index and (ii) the iShares MSCI Ireland Capped Investable Market Index Fund.

 

1



--------------------------------------------------------------------------------

LICENSEE: BlackRock Institutional Trust Company, N.A. MSCI INC. By

/s/ Timothy Meyer

By

/s/ David Kinzelberg

Name Timothy M. Meyer Name David Kinzelberg Title M. Director Title Executive
Director Date 9/18/13 Date Oct 1, 2013 LICENSEE: BlackRock Institutional Trust
Company, N.A. By

/s/ Jenni Lee

Name Jenni A. Lee Title Director Date 9/18/13

 

2